ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-367, concluding that THOMAS DeSENO of MANASQUAN, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.4(b) and (c) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that THOMAS DeSENO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.